Case 3:09-cr-00008-LC Document 48 Filed 09/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs. DKT #3:09CR8-001/LAC

Ngee? Smee eee eee

ROBERT C. MORADO

 

ORDER HOLDING VIOLATIONS IN ABEYANCE AND MODIFYING THE
CONDITIONS OF SUPERVISION

THIS MATTER CAME to be heard for a violation hearing on August 27, 2020; there
appearing, Assistant U.S. Attorney Walter Narramore; and the defendant, Robert C. Morado,
appearing in person with counsel, Assistant Federal Public Defender Randall Lockhart.

Based on the information provided, the statements of all parties and the information
contained in the violation report, the Court rules to hold the violations in abeyance. The term of
supervised release is continued, with modification of the conditions of supervision as follows:

“The defendant shall remain in and successfully complete the REAP program,”

It is further ordered that all other portions of the sentence previously imposed shall
remain in full force and effect.

DONE AND ORDERED in Open Court at Pensacola, Florida, this 27" day of August

2020.

Lacey A. Collier
Senior United States District Judge

Date Signed: 8 Syf-Za.

   

7

 
